DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the response after final action filed on September 9, 2021.  Claims 1-4 are pending.  Claims 1 and 2 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication 2013/0328525 to Erger discloses two stored profiles that are distinguishable and can be used to uniquely identify the two different vehicles. In essence, each electric vehicle's profile can be considered the unique signature of that vehicle type. The stored profiles may also include averages of several measurements of the same vehicle type or other composites of multiple measurements. This reduces the error that could be introduced by variations within vehicles of a particular make, model, and/or model year. The comparator 112 
With respect to independent claim 1, Erger, taken singly or in combination with other prior art of record, does not disclose or teach compare the at least one reference value in the database with the detected at least one operating value; in the case where:  the at least one operating value coincides with the at least one reference value, determining that the system for the identification and recognition is installed on the motor vehicle; the at least one operating value does not coincide with the at least one reference value, determining that the system for the identification and recognition is not installed on the motor vehicle; and when the system for the identification and recognition is installed, recognize the motor vehicle using the installed system, in combination with other limitations of the claim. 
With respect to independent claim 2, Erger, taken singly or in combination with other prior art of record, does not disclose or teach comparing the at least one reference value in the database with the detected at least one operating value; in the case where:  the at least one operating value coincides with the at least one reference value, determining that the system for the identification and recognition is installed on the motor vehicle; the at least one operating value does not coincide with the at least one reference value, determining that the system for the identification and recognition is not installed on the motor vehicle; and when the system for the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661